United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Costa Mesa, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-36
Issued: May 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2011 appellant filed a timely appeal from the September 19, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained a left leg injury in the performance of duty on
April 8, 2010.

1
2

5 U.S.C. § 8101 et seq.

On October 31, 2011 the Board asked appellant to confirm by December 1, 2011 whether she desired oral
argument in Washington, DC, at her own expense. The Board informed her that, if her response was not received by
that date, it would decide her appeal on the record without oral argument. The Board received no response.

FACTUAL HISTORY
On April 4, 2011 appellant, then an 83-year-old distribution clerk, filed a traumatic injury
claim alleging that she sustained a left leg injury on April 8, 2010 while pushing a roller bench
with very heavy parcels on it. She stated that she felt a tear below her left knee and thought she
pulled a muscle. On April 29, 2010 Dr. Donald Irving King, Board-certified in family and
geriatric medicine, found that appellant had severe knee pain related to a ruptured popliteal cyst.
OWCP asked appellant to submit additional information, including a rationalized medical
opinion from her treating physician as to the cause of the diagnosed medical condition: “If your
physician is of the opinion that the diagnosed condition is caused by your employment
activity/incident, such an opinion must be supported with medical rationale.”
In a July 15, 2011 decision, OWCP denied appellant’s injury claim. It found that the
medical evidence did not establish that the claimed medical condition was related to the accepted
work-related incident. OWCP noted that Dr. King did not explain the cause of appellant’s knee
condition. As the medical evidence of record did not address the causation issue between the
diagnosed condition and appellant’s employment, it denied workers’ compensation benefits.
Appellant requested reconsideration and explained that all medical records from April 10,
2010 were presented. She indicated that all findings were enclosed in the records submitted: “It
shows more proof of evidence.”
In a September 19, 2011 decision, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It found that none of the medical reports provided a
history of her work injury, a definitive diagnosis and a detailed narrative explaining the
relationship between the conditions diagnosed and the accepted work incident.
On appeal, appellant argues that she pushed the bench and felt a tear in her left leg. She
did not think it was a serious injury. Appellant used sick leave. She adds: “Since I filed this
claim I am without funds from my workplace since May 2011 waiting for my case to complete.”
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of her claim. When an employee
claims that she sustained an injury in the performance of duty, she must submit sufficient
evidence to establish that she experienced a specific event, incident or exposure occurring at the
time, place and in the manner alleged. She must also establish that such event, incident or
exposure caused an injury.4

3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

2

Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,6 must be one of reasonable medical certainty,7
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.8
ANALYSIS
OWCP accepted that on April 8, 2010 appellant pushed a roller bench with very heavy
parcels on it. Appellant has therefore met her burden to establish that she experienced a specific
incident occurring at the time, place and in the manner alleged. The question for determination
is whether this incident caused an injury.
Dr. King, a specialist in family and geriatric medicine, found that appellant had a
ruptured popliteal cyst, but he did not attribute this medical condition to the April 8, 2010 work
incident. The Board notes that none of the medical evidence of record provides a considered
medical opinion detailing what happened on April 8, 2010 and explaining how that incident
caused or contributed to a ruptured popliteal cyst. Such a rationalized medical opinion is
necessary to establish the critical element of causal relationship.
The medical evidence lacks a physician’s rationalized opinion on whether there is a
causal relationship between the April 8, 2010 work incident, in which appellant pushed a roller
bench with very heavy parcels on it and the diagnosed ruptured popliteal cyst. The physician’s
opinion must be based on a complete factual and medical background, must be one of reasonable
medical certainty, and must be supported by sound medical reasoning explaining the nature of
the relationship between the diagnosed condition and the established work incident.
As appellant has not submitted such medical opinion evidence, she has not met her
burden of proof. The Board will affirm OWCP’s denial of her claim for workers’ compensation
benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a left leg injury in the performance of duty on April 8, 2010.
ORDER
IT IS HEREBY ORDERED THAT the September 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

